UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21357 Franklin Limited Duration Income Trust (formerly, Franklin Templeton Limited Duration Income Trust) (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 03/31 Date of reporting period: 6/30/15 Item 1. Schedule of Investments. Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) Country Shares Value Common Stocks 0.0%  Materials 0.0%  a Verso Corp. United States $ Transportation 0.0%  a CEVA Holdings LLC United Kingdom Total Common Stocks (Cost $186,255) Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom Total Convertible Preferred Stocks (Cost $369,948) Principal Amount * Corporate Bonds 52.2% Automobiles & Components 1.0% b Fiat Chrysler Automobiles NV, senior note, 144A, 4.50%, 4/15/20 United Kingdom The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States Banks 2.7% c Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States CIT Group Inc., 4.25%, 8/15/17 United States senior note, 5.00%, 5/15/17 United States b senior note, 144A, 6.625%, 4/01/18 United States c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States c JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom Capital Goods 0.7% b Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada TransDigm Inc., b senior sub. bond, 144A, 6.50%, 5/15/25 United States senior sub. note, 6.00%, 7/15/22 United States Commercial & Professional Services 0.3% b Anna Merger Sub Inc., senior note, 144A, 7.75%, 10/01/22 United States b IHS Inc., senior note, 144A, 5.00%, 11/01/22 United States Consumer Durables & Apparel 1.4% KB Home, senior note, 4.75%, 5/15/19 United States 7.00%, 12/15/21 United States b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 5.875%, 4/15/23 United States Visant Corp., senior note, 10.00%, 10/01/17 United States Consumer Services 3.0% b 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada b 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States d Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States b International Game Technology PLC, senior note, 144A, 5.625%, 2/15/20 United Kingdom Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) b Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States 1,000,000 1,077,500 MGM Resorts International, senior note, 8.625%, 2/01/19 United States 2,000,000 2,270,000 b Sabre GLBL Inc., first lien, 144A, 5.375%, 4/15/23 United States 1,400,000 1,386,000 b Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 600,000 569,625 11,164,375 Diversified Financials 2.4% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 900,000 901,125 b 144A, 5.00%, 10/01/21 Netherlands 600,000 618,000 Ally Financial Inc., senior note, 6.25%, 12/01/17 United States 2,000,000 2,140,000 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 400,000 411,000 4.625%, 9/15/23 United States 500,000 492,500 Navient Corp., senior note, 8.45%, 6/15/18 United States 1,400,000 1,559,320 5.50%, 1/15/19 United States 1,100,000 1,124,332 5.00%, 10/26/20 United States 300,000 299,250 5.875%, 3/25/21 United States 200,000 200,374 b OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States 1,100,000 1,141,250 8,887,151 Energy 9.9% BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 1,500,000 1,260,000 California Resources Corp., senior note, 5.50%, 9/15/21 United States 1,500,000 1,306,875 b Calumet Specialty Products Partners LP/Finance Co., senior note, 144A, 7.75%, 4/15/23 United States 1,000,000 1,032,500 CGG SA, senior note, 6.875%, 1/15/22 France 1,200,000 1,005,750 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 2,001,600 1,459,917 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 2,500,000 2,450,000 6.125%, 2/15/21 United States 1,000,000 942,500 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 1,500,000 1,432,500 b Compressco Partners LP/Finance Corp., senior note, 144A, 7.25%, 8/15/22 United States 400,000 384,000 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 1,100,000 939,532 b 144A, 8.00%, 4/01/23 United States 900,000 857,250 b Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States 600,000 625,500 b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States 1,500,000 1,323,750 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 2,500,000 2,831,250 Energy XXI Gulf Coast Inc., senior note, 7.50%, 12/15/21 United States 600,000 198,000 senior note, 6.875%, 3/15/24 United States 300,000 99,000 b senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 500,000 441,250 b EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 1,000,000 805,625 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 1,000,000 607,500 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 100,000 67,750 8.875%, 5/15/21 United States 1,500,000 993,750 9.25%, 2/15/22 United States 500,000 326,250 Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 1,500,000 1,237,815 7.75%, 2/01/21 United States 1,000,000 782,500 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 1,400,000 1,382,500 Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States 800,000 776,560 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 800,000 336,000 b Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 800,000 676,000 b Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 600,000 467,625 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 600,000 369,000 senior secured note, first lien, 7.50%, 11/01/19 United States 1,000,000 618,125 Peabody Energy Corp., senior note, 6.00%, 11/15/18 United States 2,500,000 1,212,500 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 300,000 270,750 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 502,000 545,297 6.50%, 5/15/21 United States 300,000 317,625 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 United States 200,000 212,972 5.00%, 10/01/22 United States 500,000 508,080 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 2,000,000 2,050,000 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 1,000,000 1,000,000 6.125%, 1/15/23 United States 500,000 450,000 b Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States 1,000,000 780,000 b Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 1,200,000 1,059,000 36,442,798 Food, Beverage & Tobacco 1.8% Constellation Brands Inc., senior note, 3.875%, 11/15/19 United States 900,000 915,750 b Cott Beverages Inc., senior note, 144A, 6.75%, 1/01/20 United States 700,000 728,000 b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 1,000,000 1,012,500 b JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 2,000,000 2,130,000 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 1,000,000 1,021,250 b 144A, 6.75%, 12/01/21 United States 600,000 601,500 b 144A, 6.00%, 12/15/22 United States 100,000 96,625 6,505,625 Health Care Equipment & Services 3.5% Alere Inc., senior note, 7.25%, 7/01/18 United States 1,300,000 1,366,625 senior sub. note, 6.50%, 6/15/20 United States 500,000 520,000 Centene Corp., senior note, 4.75%, 5/15/22 United States 800,000 828,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 1,100,000 1,161,875 senior secured note, first lien, 5.125%, 8/15/18 United States 900,000 925,200 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 1,000,000 985,000 HCA Inc., senior note, 7.50%, 2/15/22 United States 1,000,000 1,150,000 senior note, 5.875%, 5/01/23 United States 1,500,000 1,597,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 1,000,000 1,090,000 senior secured note, first lien, 4.25%, 10/15/19 United States 200,000 205,000 b,e Hologic Inc., senior note, 144A, 5.25%, 7/15/22 United States 600,000 614,250 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 500,000 534,375 b senior note, 144A, 5.00%, 3/01/19 United States 500,000 501,875 b senior note, 144A, 5.50%, 3/01/19 United States 900,000 911,250 b,f senior note, 144A, FRN, 3.786%, 6/15/20 United States 500,000 505,000 12,895,950 Materials 6.7% ArcelorMittal, senior note, 5.25%, 2/25/17 Luxembourg 3,000,000 3,121,875 b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 700,000 743,750 b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 300,000 306,750 senior note, 144A, 7.00%, 11/15/20 Luxembourg 88,235 90,276 f senior secured note, 144A, FRN, 3.286%, 12/15/19 Luxembourg 700,000 683,375 b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 1,000,000 950,625 b Cemex SAB de CV, secured note, 144A, 5.875%, 3/25/19 Mexico 500,000 513,125 b,e The Chemours Co., senior note, 144A, 6.625%, 5/15/23 United States 1,900,000 1,845,375 b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,500,000 1,490,625 b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 1,261,000 1,226,323 7.00%, 2/15/21 Canada 1,261,000 1,212,136 b FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 2,700,000 2,786,062 b INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 1,800,000 1,782,000 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 500,000 518,125 b Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 900,000 892,125 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) b Platform Specialty Products Corp., sen ior note, 144A, 6.50%, 2/01/22 United States 400,000 415,000 b Polymer Group Inc., senior note, 144A, 6.875%, 6/01/19 United States 1,000,000 923,750 b Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 600,000 586,500 Reynolds Group Issuer Inc./LLC/SA, senior note, 8.50%, 5/15/18 United States 1,000,000 1,021,250 senior note, 9.00%, 4/15/19 United States 100,000 103,875 senior note, 8.25%, 2/15/21 United States 1,000,000 1,042,500 senior secured note, first lien, 7.125%, 4/15/19 United States 400,000 412,500 b Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 600,000 606,000 Steel Dynamics Inc., senior note, 5.125%, 10/01/21 United States 1,000,000 1,007,000 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 270,000 158,625 24,439,547 Media 4.5% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 1,000,000 1,102,500 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 2,000,000 1,975,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 700,000 731,500 senior sub. note, 7.625%, 3/15/20 United States 800,000 837,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 1,500,000 1,586,250 5.25%, 6/01/24 United States 500,000 482,500 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 2,000,000 2,055,000 Gannett Co. Inc., senior note, 5.125%, 10/15/19 United States 1,200,000 1,239,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,900,000 1,738,500 b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 600,000 549,000 b Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 1,000,000 1,012,500 5.375%, 4/15/25 United States 500,000 485,000 b Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 1,100,000 1,106,187 b WMG Acquisition Corp., senior note, 144A, 5.625%, 4/15/22 United States 1,500,000 1,507,500 16,407,437 Pharmaceuticals, Biotechnology & Life Sciences 2.7% b Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 600,000 601,500 b Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 700,000 714,875 e senior note, 144A, 6.00%, 7/15/23 United States 500,000 512,500 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 600,000 603,000 b Horizon Pharma Financing Inc., senior note, 144A, 6.625%, 5/01/23 United States 300,000 313,125 b,g Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 1,300,000 1,330,875 b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 500,000 533,750 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,900,000 2,033,000 b Valeant Pharmaceuticals International Inc., senior note, 144A, 6.75%, 8/15/18 United States 700,000 735,438 5.375%, 3/15/20 United States 500,000 517,500 5.625%, 12/01/21 United States 500,000 515,050 b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,500,000 1,583,437 9,994,050 Real Estate 0.4% b Felcor Lodging LP, senior secured bond, 144A, 6.00%, 6/01/25 United States 400,000 408,000 b Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States 1,100,000 1,111,000 1,519,000 Retailing 0.6% b Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 400,000 420,000 b Family Tree Escrow LLC, senior note, 144A, 5.25%, 3/01/20 United States 400,000 420,500 b Netflix Inc., senior note, 144A, 5.50%, 2/15/22 United States 1,300,000 1,348,750 2,189,250 Software & Services 2.3% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 2,000,000 1,627,500 Equinix Inc., senior note, 4.875%, 4/01/20 United States 1,500,000 1,522,500 b First Data Corp., senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 3,000,000 3,172,500 b Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 1,300,000 1,329,250 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Sterling International Inc., senior note, 11.00%, 10/01/19 United States 700,000 745,500 8,397,250 Technology Hardware & Equipment 0.7% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 1,000,000 1,061,250 b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 1,000,000 945,000 b CommScope Inc., senior secured note, 144A, 4.375%, 6/15/20 United States 400,000 405,000 2,411,250 Telecommunication Services 4.1% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 302,063 b 144A, 5.625%, 4/01/25 United States 1,400,000 1,268,750 b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 1,200,000 1,206,000 b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 700,000 677,250 Intelsat Jackson Holdings SA, senior note, 7.25%, 4/01/19 Luxembourg 1,500,000 1,528,125 10/15/20 Luxembourg 1,000,000 992,500 b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 1,500,000 1,551,562 Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 500,000 542,500 b 144A, 9.00%, 11/15/18 United States 1,500,000 1,697,640 b 144A, 7.00%, 3/01/20 United States 600,000 654,120 Sprint Corp., senior bond, 7.125%, 6/15/24 United States 300,000 279,030 senior note, 7.25%, 9/15/21 United States 500,000 493,438 T-Mobile USA Inc., senior note, 6.542%, 4/28/20 United States 900,000 944,541 6.125%, 1/15/22 United States 300,000 310,500 b Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 2,000,000 2,022,500 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 500,000 497,500 14,968,019 Transportation 1.2% b Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 1,000,000 1,005,000 Hertz Corp., senior note, 6.75%, 4/15/19 United States 1,000,000 1,034,400 5.875%, 10/15/20 United States 1,000,000 1,017,500 b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 600,000 582,000 b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 700,000 670,243 4,309,143 Utilities 2.3% Calpine Corp., senior note, 5.375%, 1/15/23 United States 1,500,000 1,481,250 b senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 346,000 375,410 b senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 100,000 106,250 b Dynegy Inc., senior note, 144A, 6.75%, 11/01/19 United States 2,000,000 2,091,000 b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,500,000 1,342,500 NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 700,000 701,750 b NRG Yield Operating LLC, senior bond, 144A, 5.375%, 8/15/24 United States 700,000 708,750 b PPL Energy Supply LLC, senior bond, 144A, 6.50%, 6/01/25 United States 400,000 400,500 b,d Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 2,000,000 1,225,000 8,432,410 Total Corporate Bonds (Cost $196,439,988) 191,223,980 f Senior Floating Rate Interests 52.0% Automobiles & Components 1.5% Gates Global LLC, Initial Dollar Term Loans, 4.25%, 7/06/21 United States 425,342 419,531 TI Group Automotive Systems LLC, Term Loan, 4.25%, 7/02/21 United States 1,985,000 1,982,519 e Term Loan B, 5.75%, 6/30/22 United States 1,985,000 1,988,722 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 1,039,488 1,034,291 5,425,063 Capital Goods 5.6% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 990,000 999,900 Allison Transmission Inc., Term B-3 Loans, 3.50%, 8/23/19 United States 1,778,336 1,784,171 B/E Aerospace Inc., Term Loan, 4.00%, 12/16/21 United States 2,605,125 2,625,479 Doosan Infracore International and Doosan Holdings Europe, Tranche B Term Loan, 4.50%, 5/28/21 United States 1,771,369 1,787,976 Fly Funding II S.A.R.L., Loans, 3.50%, 8/09/19 Luxembourg 2,261,363 2,258,898 LCS Deco LLC, Term B Loans, 5.50%, 5/21/22 United States 711,276 719,278 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 1,985,000 1,935,375 RBS Global Inc. (Rexnord), Term B Loan, 4.00%, 8/21/20 United States 2,053,425 2,050,858 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 3,505,597 3,485,391 Tranche D Term Loan, 3.75%, 6/04/21 United States 990,000 983,581 Univar Inc., Term B Loan, 5.00% - 5.75%, 6/30/17 United States 1,944,109 1,943,957 20,574,864 Commercial & Professional Services 0.8% Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 2,970,000 2,982,376 Consumer Services 5.4% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 1,980,000 1,890,282 e Aristocrat Technologies Inc., First Lien Initial Term Loan, 4.75%, 10/20/21 United States 1,400,000 1,408,070 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 2,962,406 2,716,156 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 1,980,000 1,911,320 Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada 670,000 672,513 Hilton Worldwide Finance LLC, Initial Term Loan, 3.50%, 10/26/20 United States 2,952,632 2,955,912 Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States 2,957,469 2,960,612 Seaworld Parks and Entertainment Inc., Term B-2 Loan, 3.00%, 5/14/20 United States 2,987,007 2,888,529 TGI Friday's Inc., First Lien Initial Term Loan, 5.25%, 7/15/20 United States 522,772 526,039 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 1,935,525 1,930,686 19,860,119 Diversified Financials 1.6% Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States 1,979,849 1,989,748 Trans Union LLC, 2015 Term B-2 Loans, 3.75%, 4/09/21 United States 3,884,842 3,858,134 5,847,882 Energy 2.1% Foresight Energy LLC, Term Loans, 5.50%, 8/21/20 United States 1,997,373 1,982,393 Obsidian Natural Gas Trust, Term Loan, 7.00%, 11/02/15 United States 144,004 144,364 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 2,059,200 2,061,774 Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 3,071,516 2,596,254 Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States 2,000,000 805,000 7,589,785 Food, Beverage & Tobacco 1.0% AdvancePierre Foods Inc., Second Lien Term Loan, 9.50%, 10/10/17 United States 840,000 854,700 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 2,821,508 2,813,196 3,667,896 Health Care Equipment & Services 4.4% Amsurg Corp., Initial Term Loan, 3.75%, 7/16/21 United States 2,970,000 2,979,744 Community Health Systems Inc., 2021 Term G Loan, 3.75%, 12/31/19 United States 3,890,408 3,895,271 Connolly LLC, Initial Term Loan, 4.50%, 5/14/21 United States 1,980,000 1,980,000 DaVita HealthCare Partners Inc., Tranche B Term Loan, 3.50%, 6/24/21 United States 2,890,007 2,894,524 National Mentor Holdings Inc., Initial Tranche B Term Loan, 4.25%, 1/31/21 United States 355,500 355,500 Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 592,424 591,869 U.S. Renal Care Inc., Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 3,433,636 3,434,711 16,131,619 Household & Personal Products 1.0% e Spectrum Brands Inc., Term Loan B, 5.25%, 6/23/22 United States 1,102,915 1,106,822 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 2,442,545 2,375,375 3,482,197 Materials 6.4% Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing Term, 3.75%, 2/01/20 United States 819,515 819,566 The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 1,731,877 1,728,269 Coveris Holdings SA, Term B-1 Loan, 4.50%, 5/08/19 Luxembourg 1,580,574 1,586,830 FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 4,037,055 3,594,243 e Ineos U.S. Finance LLC, Dollar Term Loan, 5.00%, 5/04/18 United States 1,655,431 1,651,913 e Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 2,046,491 2,038,817 OCI Beaumont LLC, Term B-3 Loan, 5.50%, 8/20/19 United States 1,815,741 1,842,977 Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States 3,141,522 3,135,632 Reynolds Group Holdings Inc., U.S. Term Loan, 4.50%, 12/01/18 United States 2,432,304 2,441,729 Solenis International LP and Solenis Holdings, First Lien Term Loan, 4.25%, 7/31/21 United States 813,850 810,289 Tronox Pigments (Netherlands) BV, Term Loan, 4.25%, 3/19/20 Netherlands 3,919,697 3,927,537 23,577,802 Media 5.5% Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 3,318,480 3,158,778 Gray Television Inc., Term Loan B, 3.75%, 6/13/21 United States 2,646,830 2,650,414 e Media General Inc., Term Loan B, 5.25%, 7/31/20 United States 2,000,000 2,001,562 Regal Cinemas Corp., Term Loan, 3.75%, 4/01/22 United States 3,064,379 3,072,589 e Sinclair Television Group Inc., Incremental Term Loan B-1, 3.50%, 7/31/21 United States 2,036,599 2,041,690 UPC Financing Partnership (UPC Broadband Holdings BV), Term Loan AH, 3.25%, 6/30/21 Netherlands 1,500,000 1,481,250 Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States 2,622,815 2,600,686 William Morris Endeavor Entertainment LLC, Term Loans First Lien, 5.25%, 5/06/21 United States 2,970,000 2,971,114 19,978,083 Pharmaceuticals, Biotechnology & Life Sciences 3.2% Akorn Inc., Loans, 4.50%, 4/16/21 United States 764,225 767,568 e Endo Luxembourg Finance Co. and Endo LLC, Term Loan B, 3.25%, 7/01/22 United States 1,652,222 1,658,418 e Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 5.25%, 2/27/21 United States 2,000,000 2,002,604 Horizon Pharma Inc., 2015 Term Loan, 4.50%, 5/07/21 United States 258,634 259,846 Pharmaceutical Product Development LLC, Term Loan, 4.00%, 12/05/18 United States 2,036,678 2,039,861 Valeant Pharmaceuticals International Inc., e Series C-2 Tranche B Term Loan, 3.04%, 12/11/19 United States 1,109,775 1,108,927 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 1,642,257 1,640,820 Series F-1 New Term Loan, 4.00%, 4/01/22 United States 2,379,917 2,381,540 11,859,584 Retailing 2.9% Academy Ltd., Initial Term Loans, 4.50%, 8/03/18 United States 994,162 995,095 e Dollar Tree Inc., Term B-1 Loans, 3.50%, 3/09/22 United States 3,069,297 3,074,414 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 2,859,437 2,677,148 Harbor Freight Tools USA Inc., Loans, 4.75%, 7/26/19 United States 1,896,595 1,909,397 The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 1,889,318 1,897,584 10,553,638 Semiconductors & Semiconductor Equipment 1.2% Avago Technologies Cayman Ltd., Term Loans, 3.75%, 5/06/21 United States 2,583,050 2,590,389 M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 1,653,300 1,657,433 4,247,822 Software & Services 2.1% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 2,872,221 2,711,057 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 4,112,474 3,911,991 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 1,235,756 1,136,896 7,759,944 Technology Hardware & Equipment 2.4% CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 2,966,172 2,977,295 e CommScope Inc., Tranche 5 Term Loan, 5.25%, 12/29/22 United States 2,047,265 2,048,225 Dell International LLC, Term B-2 Loan, 4.00%, 4/29/20 United States 2,924,477 2,927,349 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, 10/18/19 United States 985,000 988,054 8,940,923 Telecommunication Services 1.3% Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 3,410,931 3,391,035 Telesat Canada/Telesat LLC, U.S. Term B-2 Loan, 3.50%, 3/28/19 Canada 1,468,645 1,466,809 4,857,844 Transportation 2.8% American Airlines Inc., 2015 Term Loans, 3.50%, 6/27/20 United States 1,994,924 1,979,962 e Flying Fortress Inc. (ILFC), New Loan, 5.00%, 4/30/20 United States 292,771 293,503 Hertz Corp., Credit Linked Deposit, 3.75%, 3/11/18 United States 1,000,000 991,875 Tranche B-1 Term Loan, 4.00%, 3/11/18 United States 994,898 996,608 Tranche B-2 Term Loan, 3.50%, 3/11/18 United States 997,449 993,864 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 1,886,092 1,884,913 U.S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 2,969,697 2,967,045 10,107,770 Utilities 0.8% Calpine Corp., Term Loan (B5), 3.50%, 5/27/22 United States 2,611,200 2,591,820 Term Loans, 4.00%, 10/09/19 United States 330,650 331,037 2,922,857 Total Senior Floating Rate Interests (Cost $192,965,717) 190,368,068 Foreign Government and Agency Securities 1.0% Government of Malaysia, 3.835%, 8/12/15 Malaysia 755,000 MYR 200,163 4.72%, 9/30/15 Malaysia 1,263,000 MYR 335,927 3.197%, 10/15/15 Malaysia 1,980,000 MYR 524,743 senior note, 3.172%, 7/15/16 Malaysia 1,100,000 MYR 291,731 Government of Poland, 5.00%, 4/25/16 Poland 125,000 PLN 34,109 4.75%, 10/25/16 Poland 2,100,000 PLN 579,361 Strip, 1/25/16 Poland 310,000 PLN 81,658 Korea Treasury Bond, senior note, 2.75%, 12/10/15 South Korea 899,200,000 KRW 807,334 3.00%, 12/10/16 South Korea 1,000,000,000 KRW 910,197 Total Foreign Government and Agency Securities (Cost $4,105,935) 3,765,223 Asset-Backed Securities and Commercial Mortgage-Backed Securities 14.4% Banks 7.1% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 1,610,000 1,651,876 f Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 2.68%, 6/25/34 United States 939,025 948,270 Bear Stearns Commercial Mortgage Securities Inc., f 2006-PW11, AJ, FRN, 5.597%, 3/11/39 United States 1,750,000 1,782,410 f 2006-PW12, AJ, FRN, 5.94%, 9/11/38 United States 1,500,000 1,531,814 2006-PW13, AJ, 5.611%, 9/11/41 United States 1,820,000 1,850,517 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States 894,000 892,604 f 2007-C6, AM, FRN, 5.899%, 6/10/17 United States 1,520,000 1,611,690 2015-GC27, A5, 3.137%, 2/10/48 United States 1,520,000 1,496,527 f Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 1,300,000 1,260,181 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States 1,410,000 1,441,368 Greenwich Capital Commercial Funding Corp., f 2006-GG7, AJ, FRN, 6.013%, 7/10/38 United States 1,590,000 1,612,073 2007-GG9, AM, 5.475%, 3/10/39 United States 1,430,000 1,494,873 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 380,000 391,252 f,h 2006-LDP7, AJ, FRN, 6.10%, 4/15/45 United States 2,000,000 2,000,476 JPMBB Commercial Mortgage Securities Trust, 2015-C28, A4, 3.227%, 10/15/48 United States 1,410,000 1,394,407 f Merrill Lynch Mortgage Investors Trust, 2003-OPT1, B2, FRN, 4.312%, 7/25/34 United States 33,301 13,744 2005-A6, 2A3, FRN, 0.567%, 8/25/35 United States 532,726 484,248 Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) f Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, FRN, 5.46%, 11/12/37 United States f Morgan Stanley ABS Capital I Inc. Trust, 2003-NC10, B1, FRN, 5.137%, 10/25/33 United States f Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.681%, 3/12/44 United States 2007-IQ16, AMA, FRN, 6.277%, 12/12/49 United States Wells Fargo Commercial Mortgage Trust, 2014-LC16, A4, 3.548%, 8/15/50 United States Wells Fargo Mortgage Backed Securities Trust, f 2004-W, A9, FRN, 2.614%, 11/25/34 United States 2007-3, 3A1, 5.50%, 4/25/37 United States Diversified Financials 7.3% b,f ARES CLO XII Ltd., 2007-12A, B, 144A, FRN, 1.282%, 11/25/20 United States f,h Argent Securities Inc., 2003-W5, M4, FRN, 5.812%, 10/25/33 United States b,f Atrium CDO Corp., 10A, C, 144A, FRN, 2.876%, 7/16/25 United States b,f Atrium XI, 11A, C, 144A, FRN, 3.477%, 10/23/25 Cayman Islands b,f BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.644%, 5/26/35 United States b,f Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.877%, 1/27/25 Cayman Islands b,f Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.626%, 3/11/21 United States b,f Cent CLO LP, 2013-17A, D, 144A, FRN, 3.278%, 1/30/25 Cayman Islands f Chase Funding Mortgage Loan Asset-Backed Certificates, 2004-2, 2A2, FRN, 0.687%, 2/25/35 United States b,f CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 0.677%, 7/26/21 United States b,f ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.275%, 10/15/21 United States b,f CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.497%, 10/20/43 United States b,f Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.725%, 7/15/26 Cayman Islands B, 144A, FRN, 2.325%, 7/15/26 United States C, 144A, FRN, 3.275%, 7/15/26 United States f FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.387%, 2/25/24 United States 2014-DN4, M2, FRN, 2.587%, 10/25/24 United States 2014-HQ2, M2, FRN, 2.387%, 9/25/24 United States 2015-DN1, M2, FRN, 2.587%, 1/25/25 United States 2015-HQ1, M2, FRN, 2.387%, 3/25/25 United States b,f Gleneagles CLO Ltd., 2005-1A, A2, 144A, FRN, 0.678%, 11/01/17 United States f Impac Secured Assets Trust, 2007-2, FRN, 0.437%, 4/25/37 United States b,f ING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.175%, 4/15/24 Cayman Islands 2013-1A, C, 144A, FRN, 3.775%, 4/15/24 Cayman Islands 2013-2A, B, 144A, FRN, 2.957%, 4/25/25 United States b,f Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.635%, 3/17/32 United States f MortgageIT Trust, 2004-1, A2, FRN, 1.087%, 11/25/34 United States f Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.497%, 11/25/35 United States f,h Option One Mortgage Loan Trust, 2003-6, M5, FRN, 5.137%, 11/25/33 United States f Structured Asset Investment Loan Trust, 2003-BC2, M3, FRN, 5.062%, 4/25/33 United States f Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.684%, 2/25/35 United States f,i Talisman 6 Finance, Reg S, FRN, 0.191%, 10/22/16 Germany EUR f Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.23%, 4/25/45 United States b,f Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.503%, 8/01/22 United States Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $52,053,089) Mortgage-Backed Securities 27.5% f Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.1% FHLMC, 2.702%, 5/01/34 United States Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 3.3% FHLMC Gold 15 Year, 5.00%, 12/01/23 United States FHLMC Gold 15 Year, 5.50%, 7/01/19 United States e FHLMC Gold 30 Year, 3.50%, 7/01/45 United States FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 United States FHLMC Gold 30 Year, 6.50%, 8/01/27 - 3/01/38 United States FHLMC Gold 30 Year, 7.00%, 9/01/27 United States FHLMC Gold 30 Year, 8.00%, 1/01/31 United States Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) FHLMC Gold 30 Year, 8.50%, 7/01/31 United States 492,513 594,736 12,123,991 f Federal National Mortgage Association (FNMA) Adjustable Rate 0.2% FNMA, 1.79% - 1.975%, 6/01/32 - 7/01/34 United States 732,800 777,183 Federal National Mortgage Association (FNMA) Fixed Rate 19.5% e FNMA 15 Year, 2.50%, 7/01/30 United States 8,600,000 8,690,703 FNMA 15 Year, 3.00%, 8/01/27 United States 19,342 20,030 e FNMA 15 Year, 3.00%, 7/01/30 United States 11,775,000 12,182,525 e FNMA 15 Year, 3.50%, 1/01/26 - 7/01/30 United States 500,042 527,084 FNMA 15 Year, 5.50%, 7/01/20 United States 430,318 459,652 FNMA 15 Year, 6.00%, 6/01/17 United States 9 9 FNMA 15 Year, 6.50%, 7/01/20 United States 3,130 3,237 e FNMA 30 Year, 3.00%, 7/01/45 United States 530,000 526,812 e FNMA 30 Year, 3.50%, 7/01/45 United States 26,900,000 27,670,747 e FNMA 30 Year, 4.00%, 7/01/45 United States 15,715,000 16,629,356 FNMA 30 Year, 5.00%, 5/01/38 - 7/01/39 United States 867,574 959,295 FNMA 30 Year, 5.50%, 6/01/37 United States 936,057 1,050,071 FNMA 30 Year, 6.00%, 4/01/33 - 6/01/38 United States 1,719,621 1,960,102 FNMA 30 Year, 6.50%, 8/01/32 United States 212,875 244,567 FNMA 30 Year, 7.00%, 9/01/18 United States 38,306 40,434 FNMA 30 Year, 8.00%, 10/01/29 United States 91,910 102,511 FNMA 30 Year, 8.50%, 8/01/26 United States 184,917 201,404 71,268,539 Government National Mortgage Association (GNMA) Fixed Rate 4.4% GNMA I SF 30 Year, 6.50%, 6/15/31 - 12/15/33 United States 508,285 580,528 e GNMA II SF 30 Year, 3.50%, 7/01/45 United States 14,900,000 15,436,047 GNMA II SF 30 Year, 7.00%, 1/20/24 - 1/20/29 United States 62,554 72,187 GNMA II SF 30 Year, 8.00%, 1/20/28 - 10/20/31 United States 157,904 195,470 16,284,232 Total Mortgage-Backed Securities (Cost $99,994,008) 100,745,404 Municipal Bonds 0.9% Metropolitan St. Louis Sewer District Wastewater System Revenue, Series B, 4.00%, 5/01/19 United States 1,000,000 1,104,610 New York Thruway Authority General Junior Indebtedness Obligations Revenue, Series A, 5.00%, 5/01/19 United States 1,000,000 1,130,230 Triborough Bridge and Tunnel Authority Revenues, Refunding, Sub Series D-1, 2.885%, 11/15/19 United States 1,000,000 1,029,900 Total Municipal Bonds (Cost $3,106,781) 3,264,740 Shares Litigation Trusts (Cost $—) 0.0% Materials 0.0% a,j NewPage Corp., Litigation Trust United States 1,500,000 — Total Investments before Short Term Investments (Cost $549,221,721) 542,228,320 Short Term Investments (Cost $9,250,593) 2.6% Money Market Funds 2.6% a,k Institutional Fiduciary Trust Money Market Portfolio United States 9,250,593 9,250,593 Total Investments (Cost $558,472,314) 150.7% 551,478,913 Preferred Shares ( ) % (90,000,000 ) Other Assets, less Liabilities ( ) % (95,439,377 ) Net Assets 100.0% $ 366,039,536 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2015, the aggregate value of these securities was $104,297,841, representing 28.49% of net assets. c Perpetual security with no stated maturity date. d Defaulted security or security for which income has been deemed uncollectible. e A portion or all of the security purchased on a when-issued, delayed delivery, or to-be-announced (TBA) basis. f The coupon rate shown represents the rate at period end. g Income may be received in additional securities and/or cash. h The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2015, the value of this security was $528,049, representing 0.14% of net assets. j Security has been deemed illiquid because it may not be able to be sold within seven days. k Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At June 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Euro DBAB Buy 2,621 $ 2,960 7/23/15 $ - $ (38 ) Euro DBAB Sell 2,621 3,131 7/23/15 208 - Japanese Yen DBAB Sell 180,410,000 1,519,268 7/23/15 44,780 - Euro DBAB Buy 1,170,695 1,322,745 8/27/15 - (16,991 ) Euro DBAB Sell 1,839,668 2,103,036 8/27/15 51,132 - Japanese Yen DBAB Sell 171,860,000 1,467,384 8/27/15 62,224 - Japanese Yen HSBC Sell 28,600,000 244,367 8/27/15 10,528 - Japanese Yen JPHQ Sell 60,500,000 516,934 8/27/15 22,274 - Euro DBAB Sell 706,386 803,020 9/17/15 14,890 - Japanese Yen DBAB Sell 585,933,750 4,930,356 9/17/15 137,765 - Japanese Yen HSBC Sell 32,110,000 270,890 9/17/15 8,250 - Japanese Yen JPHQ Sell 94,170,000 794,207 9/17/15 23,952 - Euro JPHQ Sell 105,568 118,391 10/22/15 534 - Japanese Yen DBAB Sell 718,475,000 5,871,549 12/17/15 - (16,900 ) Japanese Yen JPHQ Sell 180,180,000 1,471,554 12/17/15 - (5,158 ) Totals Forw ard Exchange Contracts unrealized appreciation (depreciation) 376,537 (39,087 ) Net unrealized appreciation (depreciation) $ 337,450 a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty DBAB Deutsche Bank AG HSBC HSBC Bank USA, N.A. JPHQ JP Morgan Chase & Co. Franklin Limited Duration Income Trust Statement of Investments, June 30, 2015 (unaudited) (continued) Currency EUR Euro KRW South Korean Won MYR Malaysian Ringgit PLN Polish Zloty Selected Portfolio CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation FRN Floating Rate Note PIK Payment-In-Kind SF Single Family Franklin Limited Duration Income Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Limited Duration Income Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. At June 30, 2015, the Fund received $302,412 in U.S. Treasury Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. The Fund is investing in mortgage dollar rolls as an alternate form of leverage. As a result, the mortgage dollar rolls are considered indebtedness or a senior security for purposes of the asset coverage requirements under the 1940 Act. 5. INCOME TAXES At June 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of June 30, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Transportation $ - $ 268,619 $ - $ 268,619 All Other Equity Investments b 3,735 - - 3,735 Corporate Bonds - 191,223,980 - 191,223,980 Senior Floating Rate Interests - 190,368,068 - 190,368,068 Foreign Government and Agency Securities - 3,765,223 - 3,765,223 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 52,588,551 - 52,588,551 Mortgage-Backed Securities - 100,745,404 - 100,745,404 Municipal Bonds - 3,264,740 - 3,264,740 Litigation Trusts - - - c - Short Term Investments 9,250,593 - - 9,250,593 Total Investments in Securities $ 9,254,328 $ 542,224,585 $ - c $ 551,478,913 Other Financial Instruments: Forw ard Exchange Contracts $ - $ 376,537 $ - $ 376,537 Liabilities: Other Financial Instruments: Forw ard Exchange Contracts $ - $ 39,087 $ - $ 39,087 a Includes common and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at June 30, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Limited Duration Income Trust By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: August 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date: August 27, 2015 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
